Citation Nr: 1014415	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  09-07 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty in the military during 
World War II, from November 1942 to January 1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In March 2010, because of the Veteran's age, the Board 
advanced this appeal on the docket pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2).

Since, however, the claims require further development, the 
Board is remanding them to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

The Veteran contends that he has bilateral hearing loss and 
tinnitus as a result of repeated exposure to excessively loud 
noise (acoustic trauma) during his military service.  

In written statements, the Veteran reported that he was 
exposed to German buzz bombs while stationed in England.  He 
also was stationed at a U. S. mine base in Tenes, Algeria.  
As well, he says he was exposed to very loud engine noise 
while aboard a ship.  Reviewing his military personnel 
records, the Board finds that his statements regarding this 
alleged noise exposure during service are credible and 
consistent with the circumstances of his service.  Further, 
he has reported experiencing continuous hearing loss and 
tinnitus during the many years (indeed, decades) since his 
discharge from service.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability, during service 
and during the many years since, even where not corroborated 
by contemporaneous medical evidence).

Regarding etiology, the record includes an August 2002 
audiology report, wherein an examiner noted the Veteran was 
positive for tinnitus and attributed the hearing loss to 
acoustic trauma in service.  There is no medical opinion 
currently of record to the contrary, indicating instead that 
the current hearing loss and tinnitus are unrelated to noise 
exposure in service.  However, there is no audiogram from 
that August 2002 examination in the file, so the Board is 
unable to determine whether the Veteran has sufficient 
hearing loss to be considered an actual disability by 
VA standards.  For VA compensation purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000 
and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

So, unfortunately, the Board has to have the Veteran undergo 
a VA compensation examination to determine whether his 
hearing loss meets these threshold preliminary requirements 
to establish the required proof of current disability.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997); Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); and Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Medical comment concerning this is needed irrespective of 
whether his hearing loss and tinnitus are indeed attributable 
to acoustic trauma during or coincident with his military 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1.  If possible, obtain the audiogram from 
the August 2002 VA examination and put it 
in the claims file for consideration in 
this appeal.  If these audiometric testing 
results are no longer available, then 
schedule the Veteran for another VA 
examination to determine whether he has 
sufficient hearing loss according to the 
requirements of 38 C.F.R. § 3.385 to be 
considered an actual disability by VA 
standards.  If is determined that he does, 
then an opinion also is needed concerning 
the likelihood (very likely, as likely as 
not, or unlikely) that his current hearing 
loss and tinnitus are attributable to 
noise exposure during or coincident with 
his military service during World War II, 
from November 1942 to January 1946, 
as opposed to other unrelated factors.

To facilitate making these important 
determinations, the claims file - 
including a complete copy of this remand, 
must be made available to the examiner for 
review of the pertinent medical and other 
history.



2.  Then readjudicate the claims, 
considering all evidence added to the 
record since the February 2009 
statement of the case (SOC).  If the 
claims are not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental SOC (SSOC) 
discussing the additional evidence and 
give them an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration 
of the claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112.



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



